Honorable Frank B. Lloyd
District Attorney
79th Judicial District of Texas
Alice, Texas

Dear Mr. Lloyd:                   Opinion No. O-599

                                  Re:   Statutory method for detaching
                                        territory from Independent
                                        School Districts (Article 27&P).

Your recent letter concerning the Alice Independent School District
submits the following inquiry:

     "The Alice Independent School District does not coma under
     the jurisdiction of the County Board of Trustees for the
     reason it has morethan 500 scholastics. The Alfred Inde-
     pendent School District and also the Armagosa Common School
     District are under the jurisdiction of the County Board

     "It has been preposed to cut off a part of the Alice
     Independent School District and attach the same to the
     Alfred Independent School District, and cut off another
     portion of the Alice Independent School District and attach
     it to the Armagosa Common School District. I have checked
     the statutes and the decisions of the Courts and have
     been unable to satisfy myself as to the procedure.

     "I have a copy of your opinion No. O-4238 which is an in-
     terpretation of Articles No. 27@e and 27&f.    By reason of
     the holding of the Supreme Court in the County School
     Trustees of Orange County case that Articles No. 27&e and
     27&2f must be construed together, it seems doubtful that
     the County Board of Trustees will have jurisdiction to detach
     the property from the Alice Independent School District as
     above proposed.

     "I have examined Article No. 2766 of the Revised Civil
     Statutes and this does not seem to apply, expecially by
     reason of the fact that the last sentence of that Article
     prohibits any change that would reduce the taxable value
     of property in any independent district against which there
     are outstanding bonds issued. The Alice Independent School
     District, of course, has outstanding bonds.
Hon. Frank B. Lloyd, p. 2   (O-5992)



     "I wish you would advise me if in your Opinion there iS a
     statutory method for detaching the property from the Alice
     Independent School District as above suggested.

Section 1 and 2 of Article 27@f, Vernon's Civil Statutes, (Chapter 47,
Acts 1st CS.   of 4lst Legislature) provide:

     "Section 1. In each county of this State the County Board
     of Trustees shall have the authority, when duly petitioned
     as herein provided, to detach from and annex to any school
     district territory contiguous to the common boundary line
     of the two districts; provided the Board of Trustees of the
     districttowhich the annexation is to be made approves, by
     majority vote, the proposed transfer of territory and
     provided, further, that where the territory to be detached
     exceeds ten per cent (lC$) of the entire district the
     petition must be signed by a majority of the trustees of
     said district in addition to a majority cf the qualified
     voters of the territory to be detached. The petition shall
     give the metes and bounds of the territory to be detached
     from the one and added to the other district and must be
     signed by a majority of the qualified voters residing in
     the said territory so detached. Upon receipt of the said
     petition, duly siGned, and upon notice of the approval of
     the proposed annexation by the Board of Trustees of the
     district to which the territory is to be added, the County
     Board of Trustees shall pass an order transferring the
     said territory and redefining the boundaries of the districts
     affected by said transfer, the said order to.be recorded
     in the Minutes of the County Board of Trustees. Provided
     that no school district shall be reduced to an area of
     less than nine square miles.

     'I** * *

     "Section 2. Any outstanding indebtedness affected by
     changes in the boundaries of school districts shall be
     adjusted bp the County Board of Trustees as provided in
     Sections 10, 11 and 12, of Chapter 84, Acts of the 40th
     Legislature, First Called Session. Acts 1929, 4lst Leg.,
     1st C. S ., p. 106, Ch. 47.”

The quoted statute applies to the detachment of territory from inde-
pendent school districts, with or without bonded indebtedness, in
the same measure as it is applicable to common school districts.
Prcsper Independent School District, et al., VS. Collin County
School Trustees, et al., (Tex. Civ. App.) 51s.  W. (2d) 748
(affd., 58 5. W. (2d) 5).
Hon. Frank B. Lloyd, p. 3   (O-5992)



In view of the invalidity of the Act which attempted to repeal the
statute above quoted, Article 27&f, supra, is still the effective
Legislation upon the subject matter contained in its provisions.
School Trustees of Orange County vs. District Trustees of Prairie
View, C. S. D. NO. 8, 137, Tex. 125, 153 S. W. (2d) 434.

                                       Very truly yours

                                AlT0BNE-fGEKERALOF TEKAS

                                s/     Gaynor Kendall



                                BY
                                       Gsynor Kendall
                                            Assistant

GK:bb/ldw

AET?OVED
OPINION
COMMITTEE
BY 0. s.
CHAIRMAN

APPBOVED MAY 29, 1944
s/ George P. Blackburn
ACTING ATTORNEY -      OF TEXAS